                           Case 8:20-cv-00287-JVS-KES Document 131 Filed 04/02/20 Page 1 of 2 Page ID #:13607


                               1

                               2

                               3

                               4

                               5
                                                         UNITED STATES DISTRICT COURT
                               6

                               7                        CENTRAL DISTRICT OF CALIFORNIA
                               8

                               9
                                   Federal Trade Commission,           Case No. 20-cv-00287-JVS-KES
                              10

                              11                      Plaintiff,
                                                                       ORDER         GRANTING
BARRON & NEWBURGER, P.C.




                              12         vs.                           REQUEST   TO    REDACT
                              13                                       PORTIONS OF THE COURT
                                   OTA Franchise Corporation, et al.   REPORTER’S TRANSCRIPT
                              14                                       OF     HEARING      ON
                                                     Defendants.       PRELIMINARY INJUNCTION
                              15

                              16

                              17

                              18

                              19   ///
                              20   ///
                              21   ///
                              22   ///
                              23
                                   ///
                              24
                                   ///
                              25
                                   ///
                              26
                                   ///
                              27

                              28
                                                                        -1-
                           Case 8:20-cv-00287-JVS-KES Document 131 Filed 04/02/20 Page 2 of 2 Page ID #:13608


                               1                                   ORDER
                               2        Applicant Universal Guardian Acceptance LLC (UGA) applied to the Court for
                               3
                                   an order requesting that portions of the court reporter’s transcript for the hearing of
                               4
                                   the Preliminary Injunction disclosing UGA’s confidential information be redacted.
                               5
                                   The Court finds that compelling reasons exist to redact the confidential portions of
                               6
                                   the court reporter’s transcript for the hearing of the Preliminary Injunction. Good
                               7
                                   cause appearing, the application is GRANTED.
                               8
                                        The specific portions of the court reporter’s transcript for the hearing of the
                               9

                              10   Preliminary Injunction to be redacted are as follows:

                              11        1.     A number on page 11, line 20, after “only”;
BARRON & NEWBURGER, P.C.




                              12        2.     A number on page 12, line 2, before “percent”
                              13        3.     A number on page 36, line 18, after “correct a”;
                              14        4.     A number on page 36, line 18, after “become a”.
                              15        Accordingly, IT IS HEREBY ORDERED that the unredacted version of the
                              16
                                   court reporter’s transcript for the hearing of the Preliminary Injunction be sealed.
                              17
                                   IT IS SO ORDERED.
                              18

                              19    Dated: April 02, 2020
                              20
                                                                      _____________________________________
                              21                                          THE HONORABLE JAMES V. SELNA
                              22                                           UNITED STATES DISTRICT JUDGE

                              23

                              24

                              25

                              26

                              27

                              28
                                                                             -2-
